United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 98-3687
      ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
            v.                          *
                                        *
David Allen Rowe,                       *
                                        *
           Appellant.                   *
      ___________
                                            Appeals from the United States
      No. 98-3805                           District Court for the
      ___________                           District of South Dakota.

United States of America,               *
                                        * [UNPUBLISHED]
             Appellee,                  *
                                        *
            v.                         *
                                        *
Michael Lee Kasdorf,                    *
                                        *
            Appellant.                  *
                                   __________

                             Submitted: May 11, 1999

                                 Filed: May 19, 1999
                                  ___________

Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.
                           ___________
PER CURIAM.

       David Allen Rowe and Michael Lee Kasdorf were convicted by a jury for
counterfeiting offenses and sentenced to fifty and twenty months, respectively. In this
joint appeal, Rowe appeals the district court’s enhancement under U.S.S.G. § 2B5.1
and its imposition of periodic polygraph examinations as an additional condition of his
supervised release. Kasdorf appeals the district court’s refusal to instruct the jury on
the defense of coercion and its response to a jury question.

      We have carefully reviewed the record and conclude that the district court
committed no error. Because an extended discussion of the merits is unnecessary, we
affirm on the basis of the district court’s ruling. See 8th Cir. R. 47B.

      A true copy.

             Attest.

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-